DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 2), claims 1-12, in the reply filed on 02/09/2022 is acknowledged. Claims 13-15 are withdrawn from consideration as they are drawn to fig. 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the disconnection structure includes an eave portion which is simultaneously patterned” is unclear and indefinite if the “disconnection structure” or the “eave portion” that is simultaneously patterned.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20200312933 in view of Jang et al. 20200168671.

    PNG
    media_image1.png
    500
    727
    media_image1.png
    Greyscale


a substrate 100 including a pixel area DA including a disconnected area MA which encloses a hole area OA; 
an organic light emitting diode (par [0083]) in the pixel area and the disconnected area; 
a plurality of organic insulating layers 211/209 disposed below the organic light emitting diode; 
a disconnection structure (as labeled above) which is disposed in the disconnected area and encloses the hole area; and 
an internal dam (as labeled by examiner above) which is disposed in the disconnected area and encloses the disconnection structure,

    PNG
    media_image2.png
    457
    374
    media_image2.png
    Greyscale

wherein the disconnection structure includes an eave portion PT which is simultaneously patterned with the internal dam (see fig. 10 showing eave portion is simultaneously pattern with the 
the disconnection structure is configured to have a predetermined overhang (PT overhanging as shown by d1) and a predetermined depth (d) by the eave portion and the trench structure.
Note that the process step of “simultaneously patterned with the internal dam and a trench G which is patterned by etching the plurality of organic insulating layers” used to form “disconnection structure includes an eave portion” as claimed by the applicant is a product by process limitation and only the final product is relevant, not the process of making.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
Lee does not disclose that the plurality of organic insulating layers 211/209 is inorganic insulating layer.


    PNG
    media_image3.png
    438
    701
    media_image3.png
    Greyscale

However, fig. 10 of Jang discloses a a display apparatus, comprising: 
a substrate 101 including a pixel area DA including a disconnected area (GA/AHA)which encloses a hole area AH; 
an organic light emitting diode (par [0179]) in the pixel area and the disconnected area; 
a plurality of insulating layers 222/221 that can be inorganic/organic (par [0195]/0193]) disposed below the organic light emitting diode.
Note Jang disclose discloses that insulating layers 222/221 that can be inorganic or organic in order to meet the applicant device and processing design to meet criteria of the applicant.
In view of such teaching, it would have been obvious to form an apparatus of Lee comprising wherein the plurality of organic insulating layers are inorganic insulating layer such as taught by Jang as the two material insulating layer are interchangeable to meet the applicant device and processing design to meet criteria of the applicant.





Regarding claim 3, par [0102] of Lee discloses wherein the predetermined depth (d) of the disconnection structure is approximately 0.1 μm or larger.

Regarding claim 4, fig. 10 of Lee discloses wherein the organic light emitting diode is disconnected from the trench by the predetermined overhang and the predetermined depth of the disconnection structure.

Regarding claim 5, the resulting structure of Lee and Jang would have been one wherein the plurality of inorganic insulating layers includes at least one of a multilayered interlayer insulating layer and the trench is patterned by etching at least some of the plurality of inorganic insulating layers.

Regarding claim 6, par [0195]/0193] of Jang discloses wherein the plurality of inorganic insulating layers includes one of SiNx and SiOx, and the resulting structure of Lee and Jang would have been one meeting the claimed invention.

Regarding claim 7, fig. 10 of Lee discloses wherein the organic light emitting diode is disposed on the internal dam.

Regarding claim 8, fig. 9 of Lee discloses wherein the eave portion is configured to have a first taper angle (left PT tapered).



Regarding claim 10, par [0059] of Lee discloses further comprising: a camera module disposed in the hole area.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jang  in view of Kim et al. 20170033312.
Regarding claim 11, Lee and Jang disclose claim 1, but do not disclose further comprising: an external dam which is disposed between the pixel area and a non-pixel area.
However, FIG. 1 of Kim discloses an external dam 50a which is disposed between the pixel area DA and a non-pixel area so as to enclose the pixel area, so as to enclose the pixel area in order prevent flow of an material along an edge of the substrate when the material layers of a thin film encapsulation layer for sealing the display unit formed, thereby preventing formation of edge tails of the material layers.
In view of such teaching, it would have been obvious to form a structure of Lee and Jang  further comprising: an external dam which is disposed between the pixel area and a non-pixel area such as taught by Kim in order to enclose the pixel area in order prevent flow of an material along an edge of the substrate when the material layers of a thin film encapsulation layer for sealing the display unit formed, thereby preventing formation of edge tails of the material layers.

Regarding claim 12, fig. 9 of Lee discloses wherein the organic light emitting diode is removed from a top surface of the external dam.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829